Citation Nr: 0121061	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  97-33 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to May 1969.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1997 rating decision 
in which the RO denied service connection for an acquired 
psychiatric disorder, to include PTSD.  The veteran appealed 
and requested a hearing at the RO before a local hearing 
officer.  The veteran rescheduled hearings on two occasions.  
Thereafter, the veteran was scheduled for a hearing in August 
1998; on that date, the veteran met with his representative 
and elected not to have a hearing.  By decision of May 2000, 
the Board denied the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).

This case is now before the Board pursuant to an October 2000 
Order of the Court that vacated the May 2000 Board decision, 
and remanded the issue to the Board for action consistent 
with instructions contained in the October 2000 Joint Motion 
for Remand (Joint Motion) of the appellant and the VA General 
Counsel.


REMAND

By Order of October 16, 2000, the Court remanded the issue of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, to the Board for action consistent 
with instructions contained in the Joint Motion.  In that 
Joint Motion, the parties stipulated that a remand was 
necessary for the stated reason that the Board decision in 
May 2000 failed to provide sufficient reasons and bases for 
its decision.

In addition, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law defines VA's duty to assist a claimant 
in obtaining evidence necessary to substantiate a claim, and 
eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger 
VA's duty to assist (thus superceding the decision in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. 

Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded).  These changes are applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Service connection may also be granted for a 
psychosis if manifest to a degree of 10 percent or more 
within the first post-service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 and Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2000).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2000).

The veteran's had active service  from September 1967 to May 
1969 and this included service in the Republic of Vietnam 
from March 3, 1968 to May 2, 1969.  His military occupational 
specialty (MOS) was military policeman.  The veteran's 
service personnel records indicate that he participated in 
the TET counter offensive and another, unnamed, campaign.  
The veteran has indicated that he was not involved in any 
direct combat with the enemy.  Appellate review of the 
veteran's service medical records is negative for evidence of 
complaints, treatment or diagnosis of a psychiatric disorder.  
At the time of his separation examination in May 1969, 
psychiatric evaluation was reported to be normal.



Post-service treatment records reflect that the veteran has 
been followed by Russell D. McKnight, M.D., a private 
psychiatrist, since June 1995.  In a May 1996 statement, Dr. 
McKnight indicated that he had followed the veteran for 
anxiety, depression and insomnia associated with a chronic 
back injury.  The veteran was noted to have homicidal and 
suicidal thoughts, as well as a severe sleep disorder with 
nightmares about Vietnam.  It was also reported that the 
veteran had been having flashbacks related to Vietnam for the 
previous two years.  Dr. McKnight concluded that the 
veteran's depression needed to be upgraded with plus or minus 
psychosis, and, in addition, that the veteran's diagnosis 
needed to be upgraded to include "post traumatic stress 
disorder-Vietnam."

In correspondence of September 1996, the veteran reported the 
following stressful events in service which he contends led 
to his current psychiatric problems: (1) he related an 
incident in which a friend of his named "[redacted]" was killed 
when his gun discharged while he was climbing down out of a 
tower during a change in guard duty; (2) he described 
constant mortar attacks and indicated that in April 1969 
there was a particularly bad attack and there was no place to 
run.  The veteran indicated that he broke a track pad and 
went over a hill; his body was bruised all over and he felt 
guilty that he was not able to do more and that others died 
while he did not.

On VA psychiatric examination in November 1996, the examiner 
indicated that the claims folder was not available for 
review.  The veteran said that he had served in Vietnam for 
fourteen and a half months, beginning in March 1968.  He was 
a security guard at a supply depot in Long Binh and had to 
patrol late at night, checking out bunkers to see that the 
guards were alert.  He said that there were sniper and mortar 
attacks in the area at night.  He was not in any direct 
combat.  The veteran related that there was an incident in 
which a seventeen year old soldier accidentally shot himself 
and died.  The veteran was in another bunker at the time and 
did not actually witness this incident.  It was said that the 
veteran had begun to get nervous six or seven years earlier.  
At that time, he became temperamental and argumentative.  He 
said that he felt shaky and fidgety.  Sometimes he would get 
mad and start to have palpitations and cold, clammy skin.  He 
had a work accident in 1994 and since then, he reported that 
his anxiety symptoms had increased in 

frequency and intensity.  He also complained of feeling 
depressed, irritable, and hopeless.  He reported that he no 
longer enjoyed hunting and had lost interest in sex.  The 
veteran described having nightmares about everything, 
including his Vietnam service.  He denied flashbacks and 
intrusive recollections.  The diagnostic impression was 
generalized anxiety disorder, depressive disorder, not 
otherwise specified, and past alcohol abuse.  The examiner 
did not diagnose PTSD; he noted that the only symptom of PTSD 
from which the veteran was suffering was nightmares.

In a May 1997 decision, the Social Security Administration 
granted social security disability benefits due to various 
disabilities which included anxiety, depression, major 
affective disorder-depression, and PTSD due to Vietnam 
service.

In an August 1997 statement, the Director of the U.S. Army 
and Joint Services Environmental Support Group (now known as 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR)), in response to a December 1996 request from the 
RO, stated that review of the records of the veteran's unit 
during the period of his service with the unit, revealed that 
a Private First Class [redacted] was killed as a result of 
a gunshot wound to the head on June 7, 1968.  In addition, 
unit records were enclosed which confirmed numerous rocket 
and mortar attacks in the area of the veteran's unit during 
his Vietnam service, but generally resulted in no casualties.

In a November 1997 statement, Dr. McKnight stated that he was 
of the opinion that the veteran suffered from PTSD related to 
his Vietnam experiences.  He noted that the veteran's 
symptoms had begun in 1994.

On VA psychiatric examination in January 1999, the veteran 
reported having problems with his temper.  He dated his 
problems to the 1980's, but said that they had been 
increasing in severity of the last two to three years.  He 
described symptoms including unexplained rage episodes, an 
inability to stay in crowds, getting mad at people to an 
extreme, especially when drinking, and being obsessed with 
guns.  He denied any psychiatric hospitalizations, but 
indicated that he had 

been receiving outpatient therapy with a private psychiatrist 
every two weeks.  The veteran described stressful events in 
service including an incident in which an individual by the 
name of "[redacted]" accidentally shot himself and died.  He did 
not witness this event but remembered it.  The veteran also 
related an incident in which some missiles were fired upon a 
gate that he was near; he saw the fireball and nobody was 
injured, but he recalled being fearful.  He begins sweating 
and has a rapid heart rate with fast breathing when he 
remembers this attack.  The veteran indicated that he was 
constantly in fear of being shot while he was doing guard 
duty and that fear is what caused his current problems.  The 
veteran complained of recurrent dreams and nightmares twelve 
times per month about events in service.  Later, the veteran 
indicated that these were not really nightmares, but more 
like dreams of being back in the Army.  He also noted that he 
has other symptoms which include frequently checking the 
locks in his home, and sleeping in a little room next to his 
back door with a pistol under his pillow just in case someone 
tries to break into his house.

On examination, the veteran related well to the examiner with 
very good eye contact.  The veteran described his mood as 
pretty good which was consistent with his overall affect.  
His affect was reported to be full range.  The veteran 
appeared mildly anxious, which he attributed to nervousness 
about the examination.  He was oriented to person, place, 
time and situation.  The diagnostic impression was 
depression, not otherwise specified, anxiety, not otherwise 
specified, alcohol abuse, and intermittent explosive 
disorder.  The examiner concluded that the veteran did not 
meet the criteria for a diagnosis of PTSD although he had 
some symptoms.  The examiner stated that the veteran's 
current disability does not appear to be related to his 
active military service and that his primary psychiatric 
diagnosis was evident prior to military enlistment and was 
not aggravated by his active duty.  The veteran indicated to 
the VA examiner that he got into the same type of rages and 
fights prior to his period of military service, especially 
when drinking.

The veteran was seen for a psychological examination by a 
private psychologist in March 2001.  A report of that 
examination has been associated with the claims 

folder.  The veteran complained that his medical and other 
problems began while he was serving in Vietnam.  He described 
nightly mortar rocket fire with frequent small arms fire.  He 
reported that he started to have dreams and flashbacks after 
his discharge from service in 1969 and resorted to heavy 
alcohol use until he got married and settled down in 1973.  
He stated that he had not worked since 1994 when he was 
injured in an industrial accident.  When he had more time on 
his hands, the veteran indicated that he began to have more 
thoughts and nightmares about Vietnam.  He described daily 
flashbacks brought on by the smell of diesel fuel, a burning 
flair or gunpowder, cars backfiring, fog, seeing a crowd of 
people and televised reports of combat.  He reported being 
pre-occupied with stockpiling handguns, rifles, shotguns and 
ammunition now totaling several thousand rounds.  He said 
that he currently owned two AK-47s, two M-1 Carbines, five 38 
caliber handguns and three 357 caliber handguns.  The veteran 
was observed to have age-appropriate fine motor movements, 
with a stiff slow gait and frequent balance problems due to a 
left knee disorder.  His general activity level was reported 
to be erratic.  The veteran seemed socially confident but 
anxious and depressed.  He generally understood the 
instructions but demonstrated erratic concentration due to 
anxiety and depression.  He was noted to be appropriately 
persistent on the assessment tasks.

The veteran indicated that he was being followed for PTSD and 
depression by a private physician and was also taking 
medication for his psychiatric symptoms.  On examination, the 
veteran was anxious and depressed.  He repeated zero words 
after five minutes.  There was no evidence of loose 
associations or illogical language and the veteran appeared 
to be of average intelligence.  He denied current suicidal 
ideation but admitted to occasional suicidal/homicidal 
ideation and "road rage."  The veteran denied 
hallucinations and there was no evidence of delusional 
thought.  The examiner indicated that there was no evidence 
of malingering on the part of the veteran.  The veteran 
reported that he oils and checks his weapons every day or so; 
he keeps a 357 caliber handgun with him, a 38 caliber handgun 
under the couch, and two bayonets in his home.  He described 
being up and down all night due to nightmares and sleeping on 
the couch because of "jerking."  The diagnostic 


impression was PTSD and depressive disorder, not otherwise 
specified, moderate.

As the record is currently developed, there are diagnoses of 
PTSD as well as other acquired psychiatric disorders in the 
claims folder.  Private physicians who have diagnosed the 
veteran with PTSD have related that diagnosis to the 
veteran's military service in Vietnam and to events reported 
to have occurred there during the veteran's period of 
service.  VA physicians have not diagnosed the veteran with 
PTSD, but have acknowledged that the veteran has some of the 
symptoms which would be consistent with PTSD.  As noted 
above, the Board notes that USASCRUR verified the stressful 
events reported by the veteran to have led to the development 
of his PTSD.  The Board notes that in the November 1997 
statement from Dr. McKnight, it was noted that the veteran's 
medication for the treatment of PTSD may have masked the true 
nature of his psychiatric disability which was not exposed by 
the veteran until he had been in treatment for a significant 
period of time.  Against that background, and with 
consideration of the conflicting diagnoses of record, and the 
additional notice requirements contained in the Veterans 
Claims Assistance Act of 2000, the Board finds it appropriate 
for the veteran to undergo further VA examination.

The veteran is hereby notified that a failure to report for 
any scheduled examination, without good cause, could well 
result in the denial of the claim.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.

Prior to having the veteran undergo any VA examination, 
however, the RO should obtain and associate with the record 
all outstanding pertinent medical records, to include any 
medical records from any VA facilities.  In particular, the 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
ask him whether he has received any 
psychiatric treatment since January 1999, 
the date of the most recent VA 
examination.  Based on his response, and 
with appropriate authorizations, the RO 
should obtain a complete copy of all 
treatment records referable to treatment 
of psychiatric pathology from the 
identified health care provider(s), both 
VA and private, and associate them with 
the claims folder.  Even if the veteran 
does not respond to the foregoing 
inquiry, the RO should obtain all VA 
treatment records of the veteran which 
are not currently in the file and add 
them to the file.

2.  Thereafter, the RO should schedule 
the veteran for an examination by a board 
of two VA psychiatrists to determine the 
nature and etiology of any acquired 
psychiatric disorder, to include PTSD.  
The RO must inform the VA physicians as 
to the in-service incidents reported by 
the veteran which have been verified.  
Such tests as the examining physician 
deems necessary, including psychological 
testing and review of the veteran's 
service history and claimed stressors, 
should be accomplished.  If PTSD is 
found, the clinical findings and other 
factors to support the diagnosis should 
be set forth, to specifically include a 
recitation of the stressors relied upon 
to support the diagnosis.  The 
examination report should reflect review 
of the entire claims folder, including a 
copy of this REMAND, which must be made 
available to the examiner prior to 

examination.  If the diagnosis of an 
acquired psychiatric disorder other than 
PTSD is deemed appropriate, the examiners 
should indicate whether it is at least as 
likely as not that such acquired 
psychiatric disorder developed during 
service or is otherwise related to 
service.  If a psychosis is diagnosed, 
the examiners should express an opinion 
as to whether it is at least as likely as 
not that such psychosis was manifest in 
the first post-service year.  The 
examiners should specifically address the 
diagnosis of PTSD in the record offered 
by the veteran's treating psychiatrist, 
Dr. McKnight, as well as the diagnosis of 
PTSD offered by the private psychologist 
at the time of psychological evaluation 
of the veteran in March 2001.

3.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issue of entitlement to 
service connection for an acquired 
psychiatric disorder, to include PTSD, on 
the merits, in light of all applicable 
evidence of record and all pertinent 
legal authority, as appropriate, and the 
recently amended/added statutory 
provisions pertaining to VA's duties to 
assist/notify a claimant.

4.  If any benefit sought on appeal 
remains denied, both the veteran and his 
representative should be provided with 
an appropriate supplemental statement of 
the case and given the opportunity to 
respond within the applicable time frame 
before the case is returned to the Board 
for further review.



The purpose of this REMAND is to comply with the Order of the 
Court in this case and recently enacted legislation.  The 
veteran need take no action until otherwise notified, but he 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


